Contact: World Racing Group, Inc. Brian Carter, Chief Financial Officer Chris Dolack, VP Public Relations 704-795-7223 - cdolack@dirtcar.com Investor Contact: ROI Group LLC Andy Brown 212-495-0202 abrown@roiny.com WORLD RACING GROUP REPORTS RECORD ANNUAL REVENUE OF $19.6 MILLION, SIGNIFICANT IMROVEMENT IN OPERATING RESULTS FOR 2007 Decreases of 45% in Net Loss Achieved for 2007 CONCORD, N.C. — BUSINESS WIRE — April 1, 2008 — World Racing Group, Inc. (OTCBB: WRGI) announced record revenue of $19.6 million, up 30%, from the $15.1 million reported calendar year 2006.Significant improvements in operating results were also achieved in 2007, including a decreased net loss of 45%, to $12.7 million, from $22.8 million for the prior year. “The Company is extremely well positioned to continue to accelerate these positive trends and operating results in 2008,” said Brian Carter, the Company’s Chief Executive Officer.“Importantly, we finished 2007 with increased forward momentum by adding several key sponsors to our long list of marketing partners for 2008.Our contracted sponsorship revenue base grows every day, which continues to reinforce the significance of raising the profile of our events and confirms our investment in television broadcasts in 2007.” “Highlighting our momentum into 2008 was our recently announced partnership with SPEED TV, owned by Fox Broadcasting, for 25 hours of original television programming, including five multi-hour special events and additional scheduled re-broadcasts.Our focus is on growing sponsorship and advertising revenues in 2008, and a strong television package is a critical component to our success,” Mr. Carter added. “In 2008, we anticipate 60-70% growth in our sponsorship and advertising revenue and merchandise sales.Additionally, we expect sustainable, measurable growth in our racing and event operations, both in sanctioning fees and ticket sales for the year.As a result of this growth and other cost savings implemented for 2008 we expect track and event operations expenses to decrease significantly as a percentage of total revenue.” Mr.
